DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-10 and 12-17 are allowed.  The claims are drawn to a rubber composition comprising a diene rubber and a liquid crystal elastomer, wherein the liquid crystal elastomer is a liquid crystal polyurethane elastomer, the liquid crystal polyurethane elastomer is a reaction product of a mesogenic group-containing compound having at least an active hydrogen group, an isocyanate compound, a polysulfide-containing compound, and either a photopolymerizable group-containing compound or a polyfunctional compound.  The claims are also drawn to a rubber composition comprising a diene rubber and a polymer filler containing at least a liquid crystal polymer and having an average particle diameter of 500 µm or less, wherein the liquid crystal polymer has a (liquid crystal phase)-to-(isotropic phase) transition temperature (Ti) of 20°C or less.
The claims are allowable over the closest prior art as noted below:
Borowczak et al (US 5,225,457) teaches a rubber composition containing a diene rubber (col. 3, lines 40-60) and it can incorporate liquid crystal polymers which are micro reinforcing polymers (col. 4, line 1-10).  However, Borowczak fails to teach that the liquid crystal polymer is an elastomer.  It also fails to teach that the liquid crystal elastomer is a liquid crystal polyurethane elastomer made with the recited reaction ingredients.  It also fails to teach the liquid crystal polymer has a (liquid crystal phase)-to-(isotropic phase) transition temperature (Ti) of 20°C or less.  
Kawamura et al (JP 2002-338815, please refer to machine translation for mapping) teaches a resin composition (Abstract) which comprises a diene rubber (page 8) and a filler containing a liquid crystal polymer (page 7) which has a particle size which ranges from 10 to 30 micron (page 6).  However, 
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764